DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Claim 2 recites “modified banana extract” which is not clear since it is unclear what distinguishes a modified extract from a non-modified extract.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-10, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekar et al. (IJPCR, Volume 8, Issue 8, August 2016, disclosed by applicant).
Sekar et al. disclose a toothpaste formulation comprising banana extract with potent inhibition against gram positive bacteria (ABSTRACT).  Sekar et al. disclose toothpaste comprises banana extract, hydroxypropyl methyl cellulose at a concentration of about 3%, glycerine, water, and an abrasive, i.e. calcium carbonate (p. 1156, Table 1).  The toothpaste of Sekar et al. is substantially free of artificial preservatives and sweeteners.  Sekar et al. disclose the banana extract has antibacterial properties (p. 1157, column 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekar et al. (IJPCR, Volume 8, Issue 8, August 2016, disclosed by applicant) in view of Sole (US Paten 4,921,709, disclosed by applicant).
Sekar et al. is discussed above and differs from the instant claims insofar as they do not disclose wherein the banana extract is an enzymatically active banana extract.
Sole discloses an extraction method comprising contacting the banana with an enzyme and retrieving the extract (column 1, lines 38-52).
It would have been obvious to have modified the extraction method of Sekar since extraction by enzyme is known as an efficient way of preparing banana extract as taught by Sole.

Claim(s) 1, 2, and 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (US Patent 2021/0196621) in view of Sekar et al. (IJPCR, Volume 8, Issue 8, August 2016, disclosed by applicant).
Modak et al. disclose a natural toothpaste composition comprising 8-50% glycerin, 5-35% water 4-20% sorbitol, 0.01-1% methyl cellulose, 0-20% silica, 0.1-0.5% preservative, and at least 0.1% natural sweetener, i.e. xylitol (p. 9 and 10, natural toothpaste A-2).
Modak et al. differs from the instant claims insofar as they do not disclose a banana extract.   
Sekar et al. disclose a toothpaste formulation comprising banana extract with potent inhibition against gram positive bacteria (ABSTRACT).  Sekar et al. disclose toothpaste comprises banana extract, hydroxypropyl methyl cellulose at a concentration of about 3%, glycerine, water, and an abrasive, i.e. calcium carbonate (p. 1156, Table 1).  The toothpaste of Sekar et al. is substantially free of artificial preservatives and sweeteners.  Sekar et al. disclose the banana extract has antibacterial properties (p. 1157, column 1).
It is prima facie obviousness to select a known material based on its suitability for its intended use.  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function.  MPEP 2144.07.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to have included banana extract as the preservative of Modak since the banana extract is a known preservative/antibacterial as taught by Sekar.
  	The prior art discloses the use of 8-50% glycerin, 5-35% water, 0.01-1% methyl cellulose and 0-20% silica. Thus, the prior art differs from the instant claims insofar as it does not disclose the particular endpoints recited therein, i.e. 10-20% glycerine, 25-45% water, 1-3% cellulose and 3-12% silica. It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612